Citation Nr: 0402027	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-05 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
abnormal liver findings of unknown etiology.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which, in pertinent part, denied the veteran an 
increased (compensable) evaluation for his service-connected 
liver condition and denied an increased evaluation, in excess 
of 10 percent, for his service-connected right knee disorder.  
A subsequent RO rating decision dated in May 2001 granted the 
veteran a separate 10 percent disability evaluation for his 
right knee disorder. See VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997) and continued the noncompensable 
disability evaluation for his service-connected liver 
condition.

This case was previously before the Board and in July 2003 it 
was remanded to the RO for further development.  For reasons 
to be indicated below the case must again be remanded.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

As noted in our previous remand in July 2003, pursuant to the 
veteran's request, a hearing in connection with his claim 
before a Veterans Law Judge in Washington D.C. was scheduled 
in September 2003.  I July 2003, the veteran through his 
representative requested that the Board change the venue and 
reschedule him for a "Travel Board" hearing at the RO.

However, most recently, in November 2003 the representative 
informed the RO that the veteran desired to have a Decision 
Review Officer (DRO) assigned to his case "for a personal 
hearing and decision".  

The most recent VA orthopedic examination was conducted in 
May 2000.  Subsequent private medical records show continued 
treatment for right knee complaints.  The Board is of the 
opinion that a contemporaneous examination would be of 
assistance in this case.

In view of the above, the case is being REMANDED to the RO 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  The RO is requested to take the 
appropriate action with regard to the 
veteran's request for another hearing 
before a DRO.

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his service connected 
disabilities covering the period from 
April 2001 to the present.

4.  The RO should request the VA medical 
facilities in Dublin and Macon Georgia to 
furnish copies of any additional 
treatment records covering the period 
from April 2001 to the present.

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity the disabilities of the 
right knee.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file prior to the 
examination.  The examination should 
include all necessary tests and studies, 
to include X-rays.  The examiner is 
requested to obtain a detailed 
occupational history.  It is requested 
that the examination include range of 
motion testing.  The examiner is also 
requested to include the degrees of 
normal range of motion of the knee.  The 
examiner should comment of the presence 
and severity of any instability and/or 
subluxation.

Additionally, the orthopedist should be 
requested to determine whether the 
bilateral knee disorders exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination. The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




